DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 32, 47, 52, 69 and 128 are objected to because of the following informalities:
(claim 14, lines 7-8) “a second part of the piston is in a proximity of the second proximity sensor” should be changed to “a second part of the piston is in proximity of the second proximity sensor”.
(claim 14, line 15) “said sensors” should be changed to “said first and second proximity sensors, said one or more pressure sensors, and said temperature sensor”.
(claim 14, line 18) “the first stroke” should be changed to “a first stroke”.
(claim 32, line 1) “A gas compressor systems” should be changed to “A gas compressor system”.
(claim 47, line 1) “A gas compressor” should be changed to “A gas compressor system”.
(claim 52, lines 5-6) “said piston rod” should be changed to “a piston rod”.
(claim 69, line 1) “A gas compressor” should be changed to “A gas compressor system”.
(claim 69, line 3) “said driving fluid chamber” should be changed to “said driving fluid cylinder”.
(claim 69, line 5) “a first driving fluid chamber” should be changed to “said first driving fluid chamber”.
(claim 69, line 7) “said gas compressor” should be changed to “said gas compressor system”.
(claim 128, lines 6-7) “any of the gas compressor systems” should be changed to “the gas compressor system”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32, 39, 40, 43-52, 55, 69, 128 and 129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 11,339,778.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 45, 47-51, 128 and 129 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffarth (US 2010/0172771).
As concerns claim 31, Hoffarth shows a gas compressor system (10) comprising: a driving fluid cylinder (12) having a driving fluid chamber (chamber associated with port 14 & end 16) adapted for containing a driving fluid (hydraulic fluid) therein, and a driving fluid piston (13) movable within said driving fluid chamber (Fig. 1 & 2); a gas compression cylinder (30 [right side]) having a gas compression chamber (chamber associated with port 38 [right side] & end 42 [right side]) adapted for holding a gas (gas) therein and a gas piston (31) movable within said gas compression chamber (Fig. 1 & 2); a buffer chamber (chamber associated with port 18 & end 20) located between said driving fluid chamber and said gas compression chamber (Fig. 1 & 2); said buffer chamber adapted to inhibit movement of at least one nondriving fluid component, when gas is located within said gas compression chamber, from said gas compression chamber into said driving fluid chamber (Fig. 1 & 2; paragraph 0012).
As concerns claim 45, Hoffarth shows wherein said driving fluid chamber and said buffer chamber are both located within said driving fluid cylinder (Fig. 1 & 2).
As concerns claim 47, Hoffarth shows wherein a volume of said driving fluid chamber and a volume of said buffer chamber overlap within said driving fluid cylinder (Fig. 1 & 2).
As concerns claim 48, Hoffarth shows a casing assembly (50) located between said buffer chamber and said gas compression chamber (Fig. 1 & 2).
As concerns claim 49, Hoffarth shows a seal device (50) located at least partially within said casing, said seal device operable to inhibit gas from migrating from said gas compression chamber into said buffer chamber (Fig. 1 & 2).
As concerns claim 50, Hoffarth shows a seal device (50) located at least partially within said casing, said seal device operable to inhibit a non-gas component in said gas compression chamber from migrating from said gas compression chamber into said buffer chamber (Fig. 1 & 2).
As concerns claim 51, Hoffarth shows wherein said seal device is also operable to inhibit a non-gas component from migrating from said gas compression chamber into said buffer chamber (Fig. 1 & 2).
As concerns claim 128, Hoffarth shows an oil well producing system comprising: a production tubing having a length extending along a well shaft that extends to an oil bearing formation; a passageway extending along at least the well shaft, said passageway operable to supply natural gas to a gas supply line, said gas supply line in communication with a gas compression chamber of a gas compressor system, said gas compressor system comprising the gas compressor system (10) of claim 31 (Fig. 1 & 2; paragraph 0011).  It would have been inherent that a production tubing extending along a well shaft and a passageway extending along the well shaft would have been associated with the wellhead (44) in order to supply the gas compressor (10) with fluid to be compressed.
As concerns claim 129, Hoffarth shows a casing surrounding the production tubing and extending along at least part of the length of the production tubing and wherein the passageway extends between an outer surface of said production tubing and an inner surface of said casing.  It would have been inherent that a casing surrounding the production tubing and the passageway extending between the production tubing and the casing would have been associated with the wellhead (44) in order to supply the gas compressor (10) with fluid to be compressed.

Claims 31, 32, 39, 40, 43, 44 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalmari et al. (US 2020/0040882).
As concerns claim 31, Kalmari shows a gas compressor system (100) comprising: a driving fluid cylinder (104) having a driving fluid chamber adapted for containing a driving fluid (hydraulic fluid) therein, and a driving fluid piston (110) movable within said driving fluid chamber (Fig. 1); a gas compression cylinder (102) having a gas compression chamber (102a) adapted for holding a gas (biogas or natural gas) therein and a gas piston (108) movable within said gas compression chamber (Fig. 1); a buffer chamber (102b) located between said driving fluid chamber and said gas compression chamber (Fig. 1); said buffer chamber adapted to inhibit movement of at least one nondriving fluid component, when gas is located within said gas compression chamber, from said gas compression chamber into said driving fluid chamber (Fig. 1).
As concerns claim 32, Kalmari shows wherein said buffer chamber is adapted such that during operation when said when gas is compressed in said gas compression chamber, said buffer chamber is operable to inhibit movement of at least one non- driving fluid component, when gas is located within said gas compression chamber, from said gas compression chamber into said driving fluid chamber (Fig. 1).
As concerns claim 39, Kalmari shows wherein said at least one non-driving fluid component comprises natural gas (paragraph 0013).
As concerns claim 40, Kalmari shows wherein said at least one non-driving fluid component comprises a contaminant (paragraph 0013; inherent for biogas or natural gas to have at least one impurity).
As concerns claim 43, Kalmari shows wherein said buffer chamber is located immediately adjacent to said gas compression chamber (Fig. 1).
As concerns claim 44, Kalmari shows wherein said buffer chamber is located immediately adjacent to said driving fluid chamber (Fig. 1).
As concerns claim 46, Kalmari shows wherein said buffer chamber is located on an opposite side of said driving fluid piston to said driving fluid chamber (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mail (US 8,851,860) alone.
As concerns claims 1 and 14, Mail shows a method of and a control system for adaptively controlling a hydraulic fluid supply to supply a driving fluid for applying a driving force on a piston, the driving force being cyclically reversed between a first direction and a second direction to cause the piston to reciprocate in strokes (abstract; claim 1), the method comprising: monitoring, during a first stroke of the piston, a speed of the piston, a temperature of the driving fluid, and a load pressure applied to the piston (claim 1); and controlling reversal of the driving force after the first stroke based on the speed, load pressure, and temperature (claim 1).  Mail discloses the claimed invention except for wherein the piston is in a gas compressor.  It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, when reading the preamble in the context of the entire claim, the recitation in a gas compressor is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Therefore, Mail meets the claim language.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffarth alone.
As concerns claim 52, Hoffarth shows a seal device (50) located at least partially within a casing located between said gas compression chamber and said buffer chamber, said seal device operable to inhibit gas from migrating from said gas compression chamber into said buffer chamber; and wherein said seal device comprises a sealing ring mounted in said casing and engaging with an outer surface of a piston rod (48) and an inner surface of said casing to provide a gas seal between said casing and said piston rod (Fig. 1 & 2).  Hoffarth discloses the claimed invention except for a plurality of sealing rings.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a plurality of sealing rings for the expected benefit of providing redundancy in sealing between the casing and the piston rod in order to inhibit gas from migrating from the gas compression chamber into the buffer chamber.  Thus, one of ordinary skill in the art would have recognized that using a plurality of sealing rings in the gas compressor would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Hoffarth to obtain the invention as specified in the claim.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Kalmari et al. alone.
As concerns claim 69, Kalmari discloses the claimed invention except for wherein said driving fluid cylinder is a first driving fluid cylinder having a first driving fluid chamber and a first driving fluid piston movable within said first driving chamber; said buffer chamber is a first buffer chamber located between the first driving fluid chamber and a first section of said gas compression chamber, said gas compressor system further comprises: a second driving fluid cylinder having a second driving fluid chamber operable in use for containing a driving fluid and a second driving fluid piston movable within said second driving fluid chamber, and wherein said second driving fluid cylinder is located on an opposite side of said gas compression cylinder as said first driving fluid cylinder; a second buffer chamber located between said second driving fluid chamber and a second section of said gas compression chamber, said second section of said gas compression chamber being on an opposite side of said gas piston to said first section of said gas compression chamber in said gas compression cylinder, said first buffer chamber is adapted to inhibit movement of a gas located within said first gas compression chamber section into said first driving fluid chamber; and said second buffer chamber is adapted to inhibit movement of a gas located within said second gas compression chamber section, from said second gas compression chamber section into said second driving fluid chamber.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a second driving fluid cylinder and a second buffer chamber for the expected benefit of providing redundancy in driving the gas compressor in order to compress gas in the gas compression chamber, while inhibiting movement of a non-driving fluid component from the gas compression chamber into the second driving fluid chamber.  Thus, one of ordinary skill in the art would have recognized that using a second driving fluid cylinder and a second buffer chamber in the gas compressor would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Kalmari to obtain the invention as specified in the claim.
Allowable Subject Matter
Claim 55 would be allowable if a terminal disclaimer was timely filed to overcome the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679